DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made of the amendments to claims 1-7 and 9, the cancellation of claims 16-20 and the addition of claims 21-25 received 7/28/2021. Claims 1-15 and 21-25 are currently pending. The previous grounds of rejection are withdrawn in view of Applicant’s amendments. New grounds of rejection are applied over previously cited references. This action is made final.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-7, 9, 12-15, 21 and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bruls et al (“Bruls” US 2021/0041795).
For claim 1, Bruls teaches a method for removing particles from a semiconductor process chamber (par. 2), comprising: 

wherein the wafer chuck in the semiconductor process chamber is configured to hold a semiconductor wafer W to be processed on the receiving surface when performing a semiconductor process (fig. 1 par. 31);
attracting the particles having a second polarity in the semiconductor process chamber to move toward the receiving surface of the wafer chuck on which the electrical charges having the first polarity are accumulated, wherein the first polarity is opposite to the second polarity (fig. 3A par. 55); and 
removing the particles having the second polarity from the semiconductor process chamber (fig. 5a par. 63 step S58).
Additionally for claim 21, Bruls teaches transferring the semiconductor wafer that has been processed out of the semiconductor process chamber; and performing the cleaning process after the transferring (wherein the reticle or wafer is replaced with a cleaning substrate as discussed above, and therefore teakes place between successive exposures).
For claims 2 and 9, Bruls further teaches wherein the voltage is supplied by charging a conductive electrode of a wafer chuck 300 (fig. 3 par. 59), and changing the conductive electrode of the wafer chuck to have the second polarity to attract the particles having the first polarity in the semiconductor process chamber to move toward the wafer chuck (par. 59; fig. 5a par. 63 step S56); and removing the particles having the second polarity and the particles having the first polarity from the semiconductor process chamber (fig. 5a par. 63 step S58).
For claims 3 and 12, Bruls teaches controlling to change from accumulating the electrical charges having the first polarity on the receiving surface of the wafer chuck to accumulating the electrical charges having the second polarity on the receiving surface of the substrate holder by using a time mode (par. 59, sequential switching constitutes a time mode).
For claims 5-7, 13, 14 and 24, Bruls teaches disposing a substrate with an adhesive layer 340 formed thereon on the receiving surface of the wafer chuck before attracting the particles (fig. 3 par. 67);
wherein: when attracting the particles having the second polarity to move toward the receiving surface of the wafer chuck, the particles having the second polarity are adhered to the adhesive layer (par.’s 57 and 67);
after adhering the particles having the second polarity to the adhesive layer, accumulating electrical charges having the second polarity on the receiving surface of the substrate holder to attract the particles having the first polarity to move toward the substrate with the adhesive layer disposed on the receiving surface of the substrate holder (par. 59; fig. 5a par. 63 step S56).
For claim 15, Bruls teaches evacuating the semiconductor process chamber after placing the substrate with the adhesive layer on the substrate holder (par. 66).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 8, 10, 11, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Bruls as applied above.
For claims 4, 10, 11 and 23, Bruls does not explicitly teach removing the particles from the chamber by providing a gas flow and exhausting the gas flow from the chamber.
However, Bruls does teach using the method in lieu of the knowing technique of providing a flushing gas (par. 6). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bruls to include the known technique of providing a flushing gas, in addition to the disclosed particle attraction method, in order to remove particles that are not successfully adhered to the substrate. Therefore the matter of claims 4, 10 and 11 are not patentable over Bruls.
For claims 8 and 25, Bruls does not explicitly teach removing the adhesive layer with the particles adhered thereto from the substrate and forming another adhesive layer on the top surface of the substrate.
.
Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 7/28/2021 have been fully considered but they are not persuasive. Applicant submits (p. 9) that the Bruls reference “merely teaches how to mitigate reticle contamination” and therefore fails to teach or suggest applying the same mitigation process to a wafer stage. However, as discussed in the new grounds of rejection above, Bruls teaches that the invention is applicable to both reticle and wafer chucks: “The advantages arising from use of the disclosed subject matter may be realized for clamping structures for holding a pattering device such as a reticle as well as for clamping structures that hold the wafer that is to be processed” (par. 66, emphasis added). Therefore Bruls does teach the newly added limitations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN WRIGHT KREUTZER whose telephone number is (571)270-7931.  The examiner can normally be reached on Monday-Friday from 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/COLIN W KREUTZER/               Primary Examiner, Art Unit 2882                                                                                                                                                                                         	8/8/2021